Citation Nr: 0630402	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The appellant had active service from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The appellant reported intravenous drug use during active 
duty service.

2.  Hepatitis C was manifested as a result of the appellant's 
intravenous drug use during active duty service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted. 38 
U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2005); 
VAOPGCPREC 2-98, VAOPGCPREC 7-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

				    I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The relevant medical evidence includes the appellant's 
service medical records, which show that he was hospitalized 
for treatment of viral hepatitis in 1973.  

As for the post-service medical evidence, an April 1981 VA 
examination report listed a diagnosis of history of 
hepatitis, no residuals.  

An August 1998 VA medical record stated that the appellant 
was shown to be positive for hepatitis C in June 1998.  It 
was indicated that the test for confirmation of hepatitis C 
had only been available for the previous 5-10 years and that, 
therefore, the appellant's infection might have been present 
since the time of his hepatitis B infection.   

In a February 1999 statement from Dr. Roberto E. Peguero-
Fernandez, he stated that he had treated the appellant for 
hepatitis and that laboratory testing was positive for 
hepatitis B and C.  He then noted that the appellant reported 
having the same condition in 1973 and indicated that it was 
thought this condition was the same one.  

A June 2000 VA examination report diagnosed status-post 
hepatitis-A, previous exposure to hepatitis-B, and hepatitis-
C.  It was noted that the claims folder had been carefully 
reviewed prior to the examination.  In this regard, the 
examiner stated that, "[a]fter a review of the service 
medical records, copies of medical records and laboratories, 
the hepatitis [the] veteran had during military service was 
diagnosed as viral hepatitis (probably A or B), which has no 
relationship with current hepatitis-C."  

A May 2003 progress note indicated that the veteran was 
identified as having hepatitis C in 1998.  It was further 
stated that he had a history of hepatitis B infection in 
1973, during service.  It was then stated that there were no 
tests to identify hepatitis C at that time, but that it was 
likely that he had a co-infection during the same time.

Finally, a February 2006 VA examination report listed 
diagnoses of status-post hepatitis A, past exposure to 
hepatitis B, and chronic hepatitis C.  It was remarked that 
the appellant's claims folder had been reviewed and this is 
evident from a review of the examination report.  The 
examiner noted that, while the appellant denied a history of 
heroin use to her, he admitted to using heroin while in 
service at the April 1981 VA examination.  The Board notes 
that this was elsewhere indicated in the claims folder as 
well.  She then commented that, "[i]n this case and 
according to medical literature, this is the most probable 
mode of hepatitis C virus infection."  She then concluded, 
"it is at least as likely as not that the veteran's chronic 
hepatitis C could be related to his [m]ilitary service."  
The examiner essentially reiterated the conclusion of the 
June 2000 VA examination report that the viral hepatitis the 
appellant had in service was not related to his current 
hepatitis C.  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).

Initially, the Board finds that the opinion in the 
aforementioned August 1998 VA medical record is speculative 
in that the examiner indicated that hepatitis C "might" 
have been present in service.  Nor, moreover, does it appear 
that the examiner reviewed the appellant's claims folder.      

Service connection may not be based on a resort to 
speculation.  See 38 C.F.R. § 3.102 (2005).  See also Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between the veteran's in-service radiation exposure and his 
fatal lung cancer years later was speculative at best, even 
where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

With regard to the February 1999 statement from Dr. Peguero-
Fernandez, wherein he stated that the appellant tested 
positive for hepatitis B and C, noted that the appellant 
reported having the same condition in 1973, and then 
indicated that it was thought this condition was the same 
one, the Board finds that the probative value of this opinion 
is diminished by the fact that it does not appear that Dr. 
Peguero-Fernandez reviewed the appellant's medical records or 
claims folder.   

So, too, is it the case with the May 2003 progress note, 
wherein it was indicated that the veteran was identified as 
having hepatitis C in 1998, stated that he had a history of 
hepatitis B infection in 1973, and then stated that it was 
likely that he had a co-infection during the same time.  
Nowhere in the report is it noted that the appellant's claims 
folder was reviewed in conjunction with this opinion being 
rendered.

In contrast, the examiner who conducted both the June 2000 
and February 2006 VA examinations specifically stated in the 
reports that the claims folder had been reviewed in 
conjunction with the examinations.  Therefore, the Board 
affords greater probative value to these reports.  The Board 
acknowledges the examiner's conclusion in the February 2006 
VA examination report, based on references in the claims 
folder of in-service heroin use by the appellant, that "it 
is at least as likely as not that the veteran's chronic 
hepatitis C could be related to his [m]ilitary service."                

Initially, the Board emphasizes the examiner's use of the 
phrase "could be related."  As discussed supra, such 
language is speculative and service connection may not be 
based on a resort to speculation.  However, even absent this 
language, service connection is still not warranted.  

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty and 
was not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non- 
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (February 10, 
1998).

Again, although he denied intravenous drug use (including 
heroin use) at the February 2006 VA examination, it was noted 
in the April 1981 VA examination report that the appellant 
admitted to heroin use while in service.  In addition, it was 
also stated in an April 1995 VA medical certificate that the 
appellant admitted heroin use in 1971 and 1972.  

Notwithstanding the appellant's denial of heroin use at the 
February 2006 VA examination, the Board finds that the 
records of his prior statements to VA personnel regarding in-
service drug abuse do not otherwise appear to be in any 
manner distorted or unreliable.  The Board finds the records 
to be credible in reflecting the appellant's recounting of a 
history of drug abuse to aid different professionals 
providing him with treatment and advice.  Therefore, the 
Board finds the record of the appellant's admissions of 
illicit drug abuse during service to be more probative than 
his more recent denial regarding his service experience from 
over thirty years ago.  Moreover, it is reiterated that the 
examiner who conducted the February 2006 VA examination 
stated in the report that the most probable mode of hepatitis 
C virus infection with regard to the appellant was in-service 
heroin use.

Therefore, since the competent evidence shows that the 
appellant most likely contracted hepatitis C as a result of 
in-service willful misconduct in the form of intravenous drug 
abuse, the Board concludes that the preponderance of the 
evidence is against his claim.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPREC's 7-99 and 2-98 
(payment of compensation for a disability that is a result of 
a veteran's own drug abuse is precluded by law).  
Accordingly, the appellant's claim is denied.  

The appellant's arguments in support of his claim have been 
considered, however, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

					    II.  VCAA
			
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, April 2002 and January 2006 
letters informed the appellant of what the evidence needed to 
show in order to establish entitlement to service connection.  
The letters also informed the appellant of VA's duty to 
assist him in obtaining evidence for his claim.     
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the January 2006 VCAA notice letter did 
request that the appellant send to VA any evidence in his 
possession (and not already of record) that pertained to his 
claim.  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the 
January 2006 VCAA letter was sent to the appellant the claim 
was readjudicated by the AOJ in the May 2006 supplemental 
statement of the case.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


